December 14, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     EDNA ARCHER, HADEN BEARDSLEY, AND SARAH KATHRYN
                     PACHECO, Appellants

NO. 14-15-00945-CV                       V.

JANICE MOODY, LINDA MOODY, ELIZABETH MOODY, W.L. MOODY, V,
       AND MOODY NATIONAL BANK, AS TRUSTEE, Appellees
               ________________________________

       This cause, an appeal from the judgment in favor of appellees, Janice Moody,
Linda Moody, Elizabeth Moody, W.L. Moody, V, and Moody National Bank, as
trustee, signed June 6, 2016, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment
of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Janice Moody, Linda Moody, Elizabeth Moody, W.L. Moody, V, and
Moody National Bank, as trustee.

      We further order this decision certified below for observance.